Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gotoh (US Pub. No. 2012/0293571 A1) shows a display device (Fig. 1 and para. 41), comprising: a display panel 101 (Fig. 1 and para. 42), comprising a plurality of display areas 2a (Fig. 5 and para. 99);  a light source module (i.e. backlight 2, Fig. 1 and para. 42), comprising: a plurality of light source units, configured to output a plurality of light beams to illuminate the display areas of the display panel (para. 42), respectively, wherein the light source units are corresponding to the light beams and the display areas in a ono-to-one manner (paras. 104 and 108); and a control unit 5,11 (Fig. 1 and para. 44), coupled to the light source module and configured to receive a frame data, wherein the frame data comprises a plurality of subframe data (para. 44) that are displayed on the display areas (Fig. 1 and paras. 53 – 60) in a one-to-one manner (paras. 104 and 108), the control unit is further configured to control a first light source unit of the light source units to adjust a brightness (i.e. luminance) corresponding to a first color of a first light beam of the light beams according to a ratio of the first color (paras. 71 and 72), in a first subframe data of the subframe data, and the first subframe data are displayed on a first display area of the display areas (paras. 104 and 108), the first color comprising red, and the first light source outputting the first light beam that illuminates the first display area (paras. 104 and 108). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that the system controls the first light source unit to increase a brightness of the first color in the first display area when the system determines that an area ratio of the first area to the first display area is greater than a threshold, and that the light source units are external to the display panel to additionally emit light to the display areas of the display panel while the subframe data are displayed in the display areas.
The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 3 – 6 are allowable at least by virtue of their dependence on claim 1.   
		Claim 7 is allowable as it recites similar subject matter as that of claim 1.
		Claims 9 and 10 are allowable at least by virtue of their dependence on claim 1.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627